COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  In the Matter of the Estate of Vaughn         §               No. 08-16-00250-CV
  Kuyamjian, a/k/a Vahan Kuyamjian,
                                                §                 Appeal from the
                       Appellant.
                                                §            County Court at Law No. 1

                                                §              of Hays County, Texas

                                                §                 (TC# 16-0085-P)

                                            §
                                          ORDER

       The Court filed the clerk’s record on December 14, 2016, and the First Supplemental

Clerk’s Record on February 3, 2017. However, it appears that there is a document required by

Rule 34.5(a), Tex.R.App.P. that was not included in the clerk’s or supplemental record.

       Therefore, the Court ORDERS the County Clerk of Hays County, Texas, to prepare a

second supplemental clerk’s record to include but not limited to the Order on Summary

Judgment Undue Influence and Mental Capacity filed in their office on August 22, 2016, and

forward the same to this Court on or before May 8, 2017.

       IT IS SO ORDERED this 26th day of April, 2017.




                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.